Citation Nr: 0512808	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-17575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for cardiovascular 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for bronchitis, to 
include as a result of asbestos exposure.

7.  Entitlement to service connection for hypothyroidism.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), denying the veteran service connection 
for diabetes mellitus, GERD, bronchitis, cardiovascular 
disease, hypertension, prostate cancer, and hypothyroidism.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was first shown many 
years after service and is not related to his military 
service.

2.  The veteran's GERD was first shown many years after 
service and is not related to his military service.

3.  The veteran's cardiovascular disease was first shown many 
years after service and is not related to his military 
service

4.  The veteran's hypertension was first shown many years 
after service and is not related to his military service

5.  The veteran's prostate cancer was first shown many years 
after service and is not related to his military service.

6.  There is no competent medical evidence of record to show 
that the veteran currently has bronchitis.

7.  There is no competent medical evidence of record to show 
that the veteran currently has hypothyroidism.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been caused therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).

3.  Cardiovascular disease was not incurred in or aggravated 
by service and may not be presumed to have been caused 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been caused therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

5.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been caused therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

6.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the February 2003 rating decision, a March 2003 statement 
of the case and a supplemental statement of the case dated in 
May 2003.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in an August 2002 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records and a 
report of VA hospitalization provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  No additional 
evidence appears forthcoming.  Therefore, under the 
circumstances, the Board finds that VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
had a history of complaints referable to stomach discomfort 
in service.  In December 1952, he was seen twice for 
abdominal pain and treated with phenobarbital.  In April 1953 
the veteran was seen on several occasions for stomach pain.  
He reported that he had a "bad stomach" all his life.  In 
late April 1953, he presented with a complaint of "stomach 
trouble" to a service department treatment facility.  He 
reported a history of problems with his stomach dating back 
two years and that he had been under treatment by a civilian 
doctor for "ulcers or something like that."  The veteran 
said that his pain occurs in the epigastrium with no pattern 
followed as to time before or after meals.  On physical 
examination, blood pressure was 140/70.  The heart was slow 
and regular with no murmurs heard.  The lungs were clear with 
no rales.  The abdomen was found to have apparent localized 
tenderness in the midepigastrium, over the typical ulcer 
area.  Possible gastric ulcer was the diagnostic impression.  
Also reported as a diagnostic impression was the physician's 
belief that there was a psychogenic basis for all of the 
veteran's complaints.  The veteran underwent an essentially 
normal G.I. series in May 1953.  In July 1953, he was again 
seen for abdominal pain.  In December 1953, he was seen for 
complaints of abdominal pain.  He was also evaluated for 
burning on the penis.  Examination revealed no ulcers or 
discharge.  In February 1954, he was seen for problems with a 
burning sensation on urination.  In August 1954, he was 
treated for cystitis and non-venereal urethritis.  Penicillin 
was prescribed.  He complained of chest pain in September 
1954.  On the veteran's October 1954 medical examination for 
service separation, a clinical evaluation of the veteran 
found no abnormalities exclusive of flatfeet.  His blood 
pressure on this examination was 126/76.

The post service VA hospitalization in August 1964 was for 
the veteran's complaints of intermittent epigastric pain for 
the last ten years, usually on an empty stomach.  Blood 
pressure on admittance was 130/70.  Heart and lungs were 
normal.  The abdomen was entirely normal and non-tender.  
Urinalysis, CBC, serum electrolytes, BUN, gastric analysis, 
and stools for occult blood were within normal limits.  A 
G.I. series was entirely normal.  The veteran's treatment 
consisted of progressive ulcer diet with Robinal and Gelusil.  
The veteran's symptoms steadily began to subside and he was 
discharged asymptomatic in late August 1964.

In a letter dated in October 1964, a private physician, Dr. 
M.L.M., certified that he treated the veteran from January 
1964 through February 1964 for a gastrointestinal disorder, 
suggestive of a peptic ulcer.

Subsequent post service medical records are dated no earlier 
than March 1994 and show evaluation and treatment by private 
physicians between March 1994 and January 2003.  In March 
1994, the veteran presented to Dr. T.A.G. with complaints of 
shortness of breath and left sided chest discomfort with 
exertion.  It was noted that he had no prior history of 
cardiac illness.  Following physical examination, a 2-D 
echocardiogram, and exercise stress testing, it was Dr. G's 
diagnostic impression that the veteran's discomfort was due 
to gastrointestinal irritation, which he noted was improved 
with Tagamet.

The veteran was initially seen by Dr. G.B.N. in September 
1998 and was noted at that time to have prostate cancer 
currently under treatment.  A review of systems by Dr. N. 
noted among other things that the veteran was negative for 
diabetes, heart disease, lung disease, and hypertension. An 
endoscopy in July 1999 revealed gastritis and the veteran was 
placed on Prilosec.  In May 2000, Dr. N. noted that the 
veteran was seen for follow-up and that he his current 
medications included Atenolol.  In a note dated in August 
2001, he noted that the veteran was seen at an emergency room 
and placed on Remeron.  It was suggested that that the 
veteran may be a diabetic.  

Private medical records received in October 2002 from the 
South Carolina Heart Center include a November 2000 office 
visit note by Dr. M.B. noting that the veteran has a history 
of supraventricular tachycardia in the past, hypertension, 
and prostate cancer.   Subsequent office visit notes show 
follow-up evaluation provided to the veteran for tachycardia 
and a history of palpitations with isolated premature 
ventricular contractions.

Also received in October 2002 were medical records of 
evaluation and treatment provided to the veteran by Dr. 
D.T.S. between June 1999 and October 2002. These records show 
that in June 1999, the veteran underwent an upper endoscopy 
for evaluation of the veteran's complaints of abdominal pain, 
nausea, vomiting, and melena.  Nonspecific gastritis and 
nonspecific inflammation of the bulb and duodenum were 
diagnosed.  In April 2000, the veteran was diagnosed as 
suffering from irritable bowel syndrome.  GERD was noted as a 
diagnostic impression in a July 2001 progress note.

Private medical records received in November 2002 from the 
Palmetto Baptist Medical Center show that the veteran 
presented in August 1998 with a report that he had been found 
by his family physician to have an elevated PSA of 5.2.  It 
was noted that he had no complaints prior to that time.  It 
was further noted that a biopsy in July 1998 contained a 
microfocus of adenocarcinoma.  Stage TIA moderately well 
differentiated carcinoma of the prostate was diagnosed.

Private medical records received from the South Carolina 
Heart Center in January 2003 show evaluation and treatment 
afforded the veteran for various complaints to include chest 
pain, shortness of breath, and palpitations between March 
1994 and January 2003. Included in these records is a report 
of a March 2001 chest x-ray, which was interpreted to reveal 
a trace amount of atelectasis versus scarring in the left mid 
lung field.  Otherwise the lungs were clear without 
infiltrates, effusions, or pneumothorax.  The cardiac 
silhouette was normal contour.  Vascular calcifications were 
noted to indicate atherosclerosis.  Minimal atelectasis 
versus scarring left mid lung field was diagnosed.  
Otherwise, the examiner stated, no acute pulmonary process 
was seen.

In a letter dated in April 2003, Dr. G.B.N. stated that the 
veteran has been a patient of his for several years and has 
been attempting to get his disability with the VA.  He stated 
that the veteran has not been able to secure his service 
medical records but that he had taken a detail history from 
the veteran and that he related numerous visits to sick call 
with respiratory and heart related complaints.  He added that 
the veteran has now developed diabetes mellitus with 
peripheral neuropathy being present as well as coronary 
artery disease and ventricular tachycardia.  He noted that 
the veteran also has degenerative arthritis and a sleep 
disorder.  He stated that based on what the veteran has told 
him, "these appear to be directly linked to his service 
connected problem of which he has gone to Sick Call numerous 
times."

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and hypertension, cardiovascular 
disease, diabetes mellitus and/or prostate cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease will be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
Diabetes mellitus, GERD, cardiovascular disease, 
hypertension, and prostate cancer.

Here there is no medical evidence demonstrating that the 
veteran had diabetes mellitus, GERD, cardiovascular disease 
to include hypertension, and/or prostate cancer during 
service.  Although the veteran experienced abdominal 
discomfort on a number of occasions in service this fact, in 
and of itself, is not diagnostic of any of the disorders 
currently claimed by the veteran.  The medical evidence of 
record shows that none of these disorders was diagnosed prior 
to 1994, approximately 40 years following service separation.  
Such is too remote in time from service to support the claim 
that they are related to service on a direct or, with respect 
to the veteran's diabetes mellitus, cardiovascular disease, 
hypertension, and prostate cancer, on a presumptive base, 
absent medical evidence to the contrary.  

Here the Board observes that there is medical evidence, in 
the form of a statement dated in April 2003, from the 
veteran's private physician, Dr. G.B.N., to suggest that the 
veteran has disorders, to include those captioned above, that 
are related to service.  However, this physician did not 
review the veteran's service medical records and has made his 
conclusions based solely on subjective history provided by 
the veteran.  His opinion as to the onset of the veteran's 
disorders therefore can be no better than the facts alleged 
by the veteran, and may be accorded little weight with regard 
to the causation of the veteran's current disabilities.  See 
Swan v. Brown, 5 Vet. App. 229 (1993). 

The absence of treatment records suggesting findings of 
diabetes mellitus, GERD, cardiovascular disease, 
hypertension, and or prostate cancer in service or for many 
years after service is probative evidence that these disorder 
did not have their onset in service or are otherwise 
attributable thereto.

The veteran's own statements expressing his belief that these 
disorders are attributable to his military service are not 
probative.  As a layman, the veteran is not qualified to 
offer an opinion as to the date of onset of his illness or 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons were not qualified to 
provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus, GERD, 
cardiovascular disease, hypertension, and prostate cancer, 
and the claims are denied. 

Bronchitis and hypothyroidism

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Neither bronchitis nor hypothyroidism was identified in 
service or at any time subsequent to service.  Additionally, 
the veteran has not furnished any post service medical 
records showing definitive findings diagnostic of either of 
these disorders.  Thus, without current clinical evidence 
showing the presence of bronchitis and/or hypothyroidism, 
service connection for these disorders is not warranted.

The evidence is not in equipoise as to warrant application of 
the benefit of the doubt doctrine to the claims considered.   
See 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for gastroesophageal reflux disease (GERD) 
is denied.

Service connection for cardiovascular disease is denied.

Service connection for hypertension is denied.

Service connection for prostate cancer is denied.

Service connection for bronchitis, to include as a result of 
asbestos exposure is denied.

Service connection for hypothyroidism is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


